Citation Nr: 0312184	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his representative


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The veteran had active service from August 1969 to September 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.

In a May 2001 decision, the Board denied service connection 
for a psychotic disorder, to include PTSD.

Thereafter, the veteran appealed to the Court of Appeals for 
Veterans Claims.  

In December 2002, the Court vacated the May 2001 decision and 
remanded this matter to the Board for readjudication.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also Disabled American Veterans 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  Hereinafter known collectively 
as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. 

The Board notes that there appear to be Social Security 
Administration records that remain outstanding.  The Court 
has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision 
are often needed by VA for evaluation of pending claims and 
must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board further notes that at the time of his March 2001 
hearing, the veteran indicated that he had been receiving 
monthly treatment at the East Orange, New Jersey, VAMC.  
Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13. 

The Board is of the opinion that a VA examination is in 
order.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  
38 C.F.R. § 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  
A separate VCAA letter must be issued.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

3.  The veteran should indicate whether 
he is in receipt of SSA disability 
benefits.  If the response is in the 
affirmative, the RO is to contact SSA and 
obtain all medical records associated 
with the veteran's claim for SSA 
benefits.  Any records received should be 
associated with the claims folder.

4.  The RO should review the evidence 
added to the record.  

5.  The RO should obtain and associate 
with the claims file copies of all 
treatment records of the veteran from the 
East Orange, New Jersey, VAMC, which have 
not previously been associated with the 
claims folder, from 1994 to the present.  

6.  The RO should arrange for a VA 
psychiatric examination of the veteran in 
order to determine the nature and 
etiology of any psychiatric disorder(s) 
including PTSD determined to be present. 
The claims file and a copy of this remand 
must be made available to the examiner.  
Any further indicated special studies to 
include psychology studies and PTSD sub 
scales should be conducted.

If PTSD is found, the examiner is to 
assume that the veteran was on board a 
ship that fired ammunition.  The examiner 
is to further to assume that the veteran 
witnessed a fellow sailor lose a finger 
as a result of a loading and firing 
ammunition accident.  The examiner is 
requested to render an opinion as to 
whether either of these incidents would 
serve as a stressor sufficient to produce 
PTSD.  If so, does the veteran have PTSD 
due to either of these stressors.  The 
examination report should include 
complete rationale for all opinions 
expressed.

7.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

8.  The veteran is informed that that if 
he has any evidence linking any current 
psychiatric disorder, including PTSD, to 
his period of service, he must submit 
that evidence.  


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




